UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4891


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FELICIA DOUGLAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00434-PJM-1)


Submitted:   October 31, 2011             Decided:     November 9, 2011


Before WILKINSON and     DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Susan A. Hensler, Staff
Attorney,   Baltimore,  Maryland,   for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Stacy Dawson Belf, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Felicia Douglas appeals the fifty-one-month sentence

imposed by the district court following her guilty plea to bank

fraud, in violation of 18 U.S.C. § 1344 (2006), and aggravated

identity theft, in violation of 18 U.S.C. § 1028A(a)(1), (c)(5)

(2006).      On appeal, Douglas contends that the district court

erred in calculating the amount of loss attributed to her for

Sentencing    Guidelines    purposes       and    that    the   district   court’s

sentence     was    procedurally    and          substantively      unreasonable.

Finding no error, we affirm.

           We      review   for   clear     error        the    district   court’s

calculation of the amount of loss.               United States v. Mehta, 594
F.3d 277, 281 (4th Cir.), cert. denied, 131 S. Ct. 279 (2010).

The Government bears the burden of “prov[ing] the amount of loss

by a preponderance of evidence.”             United States v. Pierce, 409
F.3d 228, 234 (4th Cir. 2005).             “The [district] court need only

make a reasonable estimate of the loss . . . , [and] the court’s

loss determination is entitled to appropriate deference.”                     U.S.

Sentencing Guidelines Manual § 2B1.1 cmt. n.3(C) (2009).                      Upon

the record before us, we cannot conclude that the district court

clearly erred in estimating that the amount of loss was more

than $200,000.




                                       2
           Douglas also argues that the district court’s sentence

was procedurally and substantively unreasonable.              In reviewing a

sentence, we must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.              Gall v. United States, 552
U.S. 38, 51 (2007).         The district court is not required to

“robotically tick through § 3553(a)’s every subsection.”                  United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                However,

the district court “must place on the record an ‘individualized

assessment’ based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

United   States   v.   Carter,   564 F.3d 325,   330   (4th   Cir.    2009)

(quoting Gall, 552 U.S. at 50) (internal footnote omitted)).

Upon review, we conclude that the district court fully complied

with the mandate of Carter and did not abuse its discretion in

imposing a sentence at the bottom of the advisory Sentencing

Guidelines range.      See United States v. Lynn, 592 F.3d 572, 576,

578 (4th Cir. 2010) (providing standard of review for properly




                                       3
preserved procedural sentencing error); see also Gall, 552 U.S.

at 46.

               Once the court has determined there is no procedural

error, it must then consider the substantive reasonableness of

the    sentence,      “tak[ing]      into       account        the    totality     of     the

circumstances.”         Gall, 552 U.S. at 51.                 If the sentence imposed

is    within    the    appropriate       Guidelines          range,     this    court     may

consider it presumptively reasonable.                       United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                          The presumption may

be rebutted by a showing “that the sentence is unreasonable when

measured    against      the    §   3553(a)      factors.”            United     States    v.

Montes-Pineda,        445 F.3d 375,    379        (4th    Cir.     2006)    (internal

quotation marks omitted).                However, “[a] statutorily required

sentence . . . is per se reasonable.”                       United States v. Farrior,

535 F.3d 210, 224 (4th Cir. 2008).

               Douglas’ sentence was comprised of a per se reasonable

statutorily mandated consecutive sentence on the identity theft

charge and a presumptively reasonable within-Guidelines sentence

on    the   bank   fraud       charge.      Douglas          fails     to   overcome      the

presumption      that    her    sentence        on    the     bank    fraud     charge    was

substantively         reasonable     based           upon     the     totality     of     the

circumstances.         Therefore, we conclude that the district court




                                            4
committed no substantive error in sentencing Douglas to fifty-

one months’ imprisonment.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5